Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	It is noted that the previous rejections were withdrawn in response to the 130(a) declaration filed on 11/22/2021.
Reasons for Allowance
	Claims 1-9 and 17-20 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to form metal oxide coated electrostimulation electrodes by applying a dissolution metal layer to a substrate, coating the layer with a polymeric materials, patterning a conductive metal on the polymeric material, applying a second polymer on the conductive metal layer, depositing a patterned mask on the second polymer layer, etching the first and second polymer layers through the mask, dissolving the metal dissolution layer to detach the formed electrode array from the substrate, applying a metal oxide coating to the array is specified locations via a chemical bath and removing the mask to form an electrostimulation electrode array as in claim 1 or producing flexible iridium oxide flexible electrodes by providing a chromium coated silicon base, applying an aluminum layer over the chromium layer, applying a polymer layer over the chromium layer, patterning a conductive layer on the polymer layer, applying a second polymer over the patterned metal layer and first polymer layer, depositing a patterned mask on the second polymer layer, etching the first and second polymer layers through the mask, dissolving the dissolution metal layer to detach the etched array from the substrate, forming a chemical bath by mixing and IrO2 oxide precursor with a complexing agent, stabilizing agent and oxidizing agent, applying the chemical bath to selected etched areas of the formed array and removing the masking layer from the array as in claim 17.
Pertinent Prior Art
The most pertinent prior art (WO2016/033372) generally teaches the step of forming electrodes of the current application but fails to teach coating the electrodes with a metal oxide layer.  However, this purported prior art was shown by the applicant to have been owned by the same person according to the affidavit filed 11/22/2021 and is therefore not available as prior art in view of the statement on the record.
Another prior art (Chen et al.) teaches that it is known to form iridium oxide coatings onto electrode surface to form metal oxide electrodes.  However, the prior art fails to teach the majority of the steps present in the current claims.
Another prior art (US4717581) teaches a generalized process for forming electrical stimulation electrodes but generally fails to use the method steps of the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717